DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Pytel on July 25, 2022 by telephone. 
The application has been changed as follows:
Claim 15, line 2: “an associated” has been changed to -a non-transitory computer readable-.  
Claim 16, line 2, has been replaced with -the roadwheel speed signal includes scaling the roadwheel speed signal.- 
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a method for damping dependent scaling for reducing wheel imbalance in a steering system, the method comprising: determining that a roadwheel speed energy is greater than a predetermined energy threshold, and in response: adjusting a roadwheel speed signal, and computing a wheel imbalance reduction command using the adjusted roadwheel speed signal, determining that the roadwheel speed energy is not greater than the predetermined energy threshold, and in response computing the wheel imbalance reduction command using the roadwheel speed signal, as recited in Claim 1. 
Claims 8 and 15 each include language similar to that of Claim 1 and are allowable for at least reasons similar to those discussed above.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833